316 F.2d 473
Leo P. McKEE, as Trustee for Industrial Finance Corporation, et al., Appellants,v.GREAT AMERICAN INSURANCE COMPANY, Appellee.
No. 19940.
United States Court of Appeals Fifth Circuit.
April 29, 1963.

Carl V. Wisner, Jr., Fort Lauderdale, Fla., for appellants.
Norman C. Roettger, Jr., Fleming, O'Bryan & Fleming, Fort Lauderdale, Fla., for appellee.
Before TUTTLE, Chief Judge, and JONES and BELL, Circuit Judges.
PER CURIAM.


1
It appearing that the plaintiff-trustee is suing the obligor on a commercial blanket bond covering loss sustained by the insured through fraudulent or dishonest acts committed by any of the insured's employees, and it appearing further that the bond was issued to the principal officer and sole stockholder of the two bankrupt companies (in favor of "Robert A. McKee [no relation to the trustee in bankruptcy] d/b/a Industrial Finance Corporation and Commercial Capital Corporation") for whom the plaintiff is the trustee in bankruptcy, and it appearing further that the fidelity losses the trustee sues upon were occasioned by the fraudulent acts of Robert A. McKee, we conclude, as did the district court in granting the defendant's motion for summary judgment, that the bonds did not cover the defalcations of Robert A. McKee, the principal officer and sole stockholder of the corporations.

The judgment is hereby

2
Affirmed.